Case 7:20-mj-01571 Document1 Filed on 08/18/20 in TXSD Page 1 of 2

 

 

 

 

 

AOI! SteNes Mistnipaleamplaint
. : FILED’
Aue +3 200 UNITED STATES DISTRICT COURT
7 aa 8 202 for the
David J. Bradley, Clerk Southern District of Texas
United States of America )
Vv. )
)  CaseNo. M-2o- jSt1-M
Ramiro VASQUEZ )
YOB: 1978 USA
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ August 18, 2020 in the county of . Hidalgo: ” in the
Southern District of Texas , the defendant(s) violated:
Code Section 7 Offense Description

18 U.S.C. § 2252A Receipt of Child Pornography

This criminal complaint is based on these facts:

See "Attachment A"

if Continued on the attached sheet.

/s/ Murry Gunderson

Complainant’s signature

 

Complaint Authorized: AUSA Michael Mitchell 8/18/2020
Sworn to and executed by reliable electronic means,
. sworn to U.S. Magistrate Judge Juan F. Alanis and Murry Gunderson Special Agerit
attested telephonically per Fed.R.CR.4.1, and probable Printed name and title
. cause found on:
Sworn to before me and signed in my presence.

 

‘Date: _—«. 08/18/2020 - 2* LFA.

 

Lo Judge’s signature

City and state: McAllen, TX U.S. Magistrate Judge Juan F. Alanis

Printed name and title

 
“Case 7:20-mj-01571... Document 1. Filed on 08/18/20 in TXSD Page 2 of 2.

"Attachment “A”

On January 21, 2020, Special Agents (SAs) with. Homeland ‘Security Investigations (HSI) Rio
Grande Valley Child Exploitation Investigations Task: Force (RGV: CEITF) began an internet
‘investigation to identify persons using peer-to-peer (P2P) software on the internet to traffic in child
pornography. SAs identified a computer, located at internet protocol-(IP) address 70.124.6.162,
_ offering to participate in the distribution of suspected images and videos of child pornography.
'SAs were able to download several videos that the aforementioned IP address made available to ©
others to download. SAs then reviewed said videos, which depicted young children engaged in
sexually explicit conduct, as defined under federal-law; which constitute child pornography. SAs
-received a’ summons return from Time Warner Cable Inc,/Charter Communications for subscriber
‘information of the aforementioned IP address: The summons revealed the subscriber name as the -
Defendant. Ramiro. VASQUEZ (YOB: 1978) located at 1901 North Col Rowe Boulevard
Apartment 715 in McAllen, Texas. . .

oe ‘On August, 18, 2020, at approximately’ 6:00 AM, SAs served a federal search warrant at ‘the ce

_ residence. SAs identified the resident and sole occupant of the residence as VASQUEZ. During
the search of the residence, SAs located a computer that was powered on and actively in the process

of. downloading i images and videos of children engaged in sexually explicit conduct as defined by. |

federal law, which constitute child pornography. ‘During a post-Miranda interview, VASQUEZ
stated that he-had downloaded i images and videos of child pornography as recently as yesterday.

--SAs conducted an initial on-scene forensic review of the images and. videos ‘located. on -

* VASQUEZ?’s computer to confirm that the i images and videos were in fact child pomography as
defined by 18 United States C Code § 2256(8).
